DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has submitted large amount of Information Disclosure Statements and/or huge amount of references and/or reference(s) which are very hefty.  Where applicant points the Examiner to large reference or references without citing a specific portion or page, the Examiner will not pour over the documents to extract the relevant information,  Ernst Haas Studio, Inc. v. palm Press, Inc. 164 F.3rd 110, 112 (2d Cir. 1999), Winer International Royalty Corp. v. Wang, 202 F3d 1340, 1351 (Fed. Cir. 2000). It is not true, if applicant presents an overload of irrelevant or non-probative references, somehow the irrelevancies will add up to relevant evidence, DeSilva v. DiLeonardi, 181 F.3d 865, 867.  Information Disclosure Statements must make all relevant information accessible to the Examiner, rather ask him to play archaeologist with the references, Shiokawa v. Maienfisch, 56 USPQ2d 1406, 1413 and LeVeen v. Edwards 57 USPQ2d 1406, 1413.   It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  With this in mind, the Information Disclosure Statement has been considered. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-30 and 33 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,012,974. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims of the patent, it is not patentably distinct from claims of the patent.




CURRENT APPLICATION 
27. A first apparatus comprising a processor, a memory, and communication circuitry, the first apparatus being capable of connecting to a communications network via its communication circuitry, the first apparatus further comprising computer-executable instructions stored in the memory of the first apparatus which, when executed by the processor of the first apparatus, cause the first apparatus to: detect, from a second apparatus, one or more swept downlink beams, wherein each swept downlink beam comprises a first number of synchronization signal blocks; make a measurement of a signal contained within the first number of synchronization signal blocks of each detected swept downlink beam; select, based on the measurements, a first synchronization signal block from the first number of synchronization signal blocks of each detected swept downlink beam; receive, from the second apparatus, a paging configuration via system information, the paging configuration indicating a paging occasion comprising the first number of paging blocks including a first paging block, wherein there is an association between the first number of paging blocks and the first number of synchronization signal blocks, the association being informed to the first apparatus via system information; monitor, based on the paging configuration, for paging indication transmitted as a paging control information in a first paging block associated with the first synchronization signal block, a paging block, wherein the paging indication indicates control resource set for the paging control information and the control resource set indicates quasi co-location of the paging indication with the first synchronization signal block; and receive, based on the paging indication, a paging message.
U.S. Patent No. 11,012,974
1. A first apparatus comprising a processor, a memory, and communication circuitry, the first apparatus being capable of connecting to a communications network via its communication circuitry, the first apparatus further comprising computer-executable instructions stored in the memory of the first apparatus which, when executed by the processor of the first apparatus, cause the first apparatus to: detect, from a second apparatus, one or more swept downlink beams, wherein each swept downlink beam comprises one or more synchronization signal blocks; make a measurement of a signal contained within the one or more synchronization signal blocks of each detected swept downlink beam; decode a message contained within the one or more synchronization signal blocks of each detected swept downlink beam; select, based on the measurements, a first synchronization signal block from the one or more synchronization signal blocks of each detected swept downlink beam; receive, from the second apparatus, a paging configuration via system information, the paging configuration indicating a paging occasion comprising a set of paging blocks, the set of paging block comprising a first paging block; monitor, based on the paging configuration, for paging indication transmitted as a paging control information in a first paging block associated with the first synchronization signal block, a paging block; and receive, based on the paging indication, a paging message.

2. The first apparatus of claim 1, wherein the computer-executable instructions cause the first apparatus to determine the paging occasion based on an association with the first synchronization signal block, wherein the paging occasion comprises a first number of paging blocks corresponding to a first number of transmitted synchronization blocks.

3. The first apparatus of claim 2 wherein, the association is a quasi-colocation between the first synchronization signal block and the paging indication or paging message.


Claims 28-30 and 33 are the same as claims 4-6 and 10 in the Patent.



Applicants MUST either traverse the nonstatutory double patenting rejection or file a terminal disclaimer. The requirement for terminal disclaimer will NOT be held in abeyance.  
eTerminal Disclaimer
The United States Patent and Trademark Office is pleased to announce the release of eTerminal Disclaimer in EFS-Web. The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.

Fees must be paid immediately which will then provide users more financial flexibility. A paper terminal disclaimer filing requires a fee but does not guarantee a terminal disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents.”
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov.

Allowable Subject Matter
Claims 1, 5, 6, 11, 15, 16, 21-26 are allowed.

Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



The following is a statement of reasons for the indication of allowable subject matter: 
KR 10-2174644 discloses the DRX parameter (ie, paging/PCCH configuration information) may be included in the common radio resource configuration ('RadioResourceConfigCommon') IE, which is an RRC message used to specify the common radio resource configuration, and transmitted. The common radio resource configuration IE may be transmitted through an RRC message such as an RRC connection reconfiguration message or a system information (SI) message. The SI message is a message used to transmit one or more SIBs.
United States Patent Application Publication 2019/0059056 shows a plurality of beam swept signals comprise a physical downlink control channel (PDCCH) signal, a channel state information reference signal (CSI-RS), a demodulation reference signal (DMRS), a synchronization signal, or combinations thereof.


United States Patent Application Publication 2018/0254796 teaches under 3GPP's 5G wireless communication standards, a certain structure has been defined for NR synchronization (sync) channels (or NR-SS). More specifically, a set of consecutive orthogonal frequency division multiplexing (OFDM) symbols carrying different types of sync channels (e.g. primary synchronization signal (PSS), secondary synchronization signal (SSS), tertiary synchronization signal (TSS), physical broadcast channel (PBCH)) forms a synchronization signal block (SS-block). In some cases, different SS-blocks may be transmitted by a base station (e.g., BS 110) on different beams to achieve beam-sweeping for sync channels, which may be used by a UE (e.g., UE 120) to quickly identify and acquire a cell. As such, one or more of the channels in an SS-Block may be used for measurements. In some cases, the SS-blocks may be multiplexed (e.g., using frequency division multiplexing or time division multiplexing) with other channels, which may similarly need to be multicast or beam-swept with NR-SS. However, in some cases, applying multiplexing to an intermittently transmitted channel (e.g., paging etc.) with NR-SS may cause intermittent changes to the NR-SS power, which may affect the cell quality measurements by the UE or lead to some performance issues. Accordingly, eliminating or mitigating the impact of signal power fluctuations on cell quality measurements or other performance aspects when NR-SS blocks are multiplexed with other channels.
United States Patent Application Publication 2019/0045481 discloses each paging slot may correspond to one or more subframes or OFDM symbols, and each paging slot may consist of a set of one or more directional beams (such as synchronization signal (SS) blocks) with paging information in each beam.
The prior art of record does not disclose or make obvious the claimed transmit, to the  first apparatus, a paging configuration via system information,  the paging configuration indicating a paging occasion comprising, the set first number of paging blocks comprising a first paging block.  There is an association between the first number of paging blocks and the first number of synchronization signal blocks, the association being informed to the first apparatus via system information.  Transmit, based on the paging configuration, a paging indication, transmitted as a paging control information in a  first paging block associated with the first synchronization signal block.  The paging indication indicates control resource set for the paging control information and the control resource set indicates quasi co-location of the paging indication with the first synchronization signal block and transmit, based on the paging indication, a paging message.  In combination in a second apparatus comprising a processor, a memory, and communication circuitry, the second apparatus being capable of connecting to a communications network via its communication circuitry.   The second apparatus further comprising computer-executable instructions stored in the memory of the second apparatus which, when executed by the processor of the second apparatus, cause the second apparatus to  transmit, to a first apparatus, one or more swept downlink beams.  One of the one or more swept downlink beams comprises a first number of synchronization signal blocks comprising a first synchronization signal.



Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645